245 F.2d 873
57-2 USTC  P 9843
Milton W. McQUEEN and Frances, L. McQueen, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE.
No. 15815.
United States Court of Appeals, Eighth Circuit.
June 24, 1957.

Petition to review decision for the Tax Court of the United States.
John M. Cleary, Kansas City, Mo., for petitioners.
Charles K. Rice, Asst. Atty. Gen., for respondent.
PER CURIAM.


1
Decision of the Tax Court of the United States reversed and cause remanded to said Tax Court with directions to enter decision providing that there is no deficiency due from the petitioners for the taxable year 1951, pursuant to stipulation of parties for reversal and remand.